As filed with the Securities and Exchange Commission on November 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, New York 10022 (Address of principal executive offices) (Zip code) Glen W. Albanese, The Needham Funds, Inc., 445 Park Avenue, New York, New York 10022 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Needham Growth Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Value Common Stocks (95.2%) Aerospace & Defense (1.5%) Honeywell International, Inc. $ Sypris Solutions, Inc.* Biotechnology (1.3%) Gilead Sciences, Inc.*† Capital Markets (1.3%) Financial Engines, Inc.* Morgan Stanley Chemicals (1.0%) Southwall Technologies, Inc.*† Commercial Services & Supplies (0.4%) Iron Mountain, Inc. Communications Equipment (10.4%) Anaren, Inc.* Brocade Communications Systems, Inc.* Comtech Telecommunications Corp.* EMS Technologies, Inc.* Emulex Corp.* Oclaro, Inc.* Viasat, Inc.* Computers & Peripherals (9.3%) Compellent Technologies, Inc.* Electronics for Imaging, Inc.* Immersion Corp.* Intevac, Inc.* Seagate Technology PLC* Super Micro Computer, Inc.* Electronic Equipment, Instruments & Components (8.9%) Electro Scientific Industries, Inc.* IPG Photonics Corp.* Jabil Circuit, Inc. Newport Corp.* Orbotech Ltd.* Vishay Intertechnology, Inc.*† Vishay Precision Group, Inc.*† Energy Equipment & Services (0.5%) Schlumberger Ltd. Health Care Equipment & Supplies (12.3%) Becton Dickinson and Co. CONMED Corp.* Covidien PLC Hansen Medical, Inc.* Palomar Medical Technologies, Inc.* TomoTherapy, Inc.* Varian Medical Systems, Inc.* Volcano Corp.* Health Care Providers & Services (8.4%) Express Scripts, Inc.* Hotels, Restaurants & Leisure (0.3%) Morton's Restaurant Group, Inc.* Internet Software & Services (1.8%) QuinStreet, Inc.* Soundbite Communications, Inc.* SPS Commerce, Inc.* IT Services (1.2%) SAIC, Inc.* Life Sciences Tools & Services (4.1%) Thermo Fisher Scientific, Inc.*† Media (1.0%) Comcast Corp. Oil, Gas & Consumable Fuels (0.9%) Chesapeake Energy Corp. Professional Services (0.5%) Resources Connection, Inc. Semiconductors & Semiconductor Equipment (18.1%) Advanced Analogic Technologies, Inc.* Anadigics, Inc.* ATMI, Inc.* Brooks Automation, Inc.* Entegris, Inc.* Entropic Communications, Inc.* Formfactor, Inc.* Ikanos Communications, Inc.* Lattice Semiconductor Corp.* MIPS Technologies, Inc.* MKS Instruments, Inc.* National Semiconductor Corp. Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* TriQuint Semiconductor, Inc.*† Software (5.3%) Actuate Corp.*† BroadSoft, Inc.* Parametric Technology Corp.* Specialty Retail (5.9%) CarMax, Inc.* Dick's Sporting Goods, Inc.*† Textiles, Apparel & Luxury Goods (0.8%) Luxottica Group SpA - ADR Total Common Stocks (Cost $100,093,656) Short-Term Investment (4.9%) Money Market Fund (4.9%) Dreyfus Treasury Prime Cash Management, 0.00% (a) (Cost $6,496,279) $ Total Investments (100.1%) (Cost $106,589,935) Total Securities Sold Short (-8.4%) (Proceeds $10,684,410) Other Assets in Excess of Liabilities (8.3%) Net Assets (100.0%) $ (a)Rate shown is the seven day yield as of September 30, 2010. *Non-income producing security. †Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $7,322,808. ADRAmerican Depositary Receipt. SpASocieta per Azioni (Italian corporation) The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying Notes to Schedules of Investments and Schedules of Securities Sold Short. Needham Growth Fund Schedule of Securities Sold Short September 30, 2010 (Unaudited) Shares Value Securities Sold Short (-7.6%) Airlines (-0.8%) Allegiant Travel Co. $ Auto Components (-0.3%) Drew Industries, Inc.* Chemicals (-1.0%) Balchem Corp. Computers & Peripherals (-0.3%) Isilon Systems, Inc.* Electronic Equipment, Instruments & Components (-0.7%) DTS, Inc.* Health Care Technology (-0.2%) Computer Programs & Systems, Inc. Professional Services (-0.8%) Advisory Board Co.* Road & Rail (-0.5%) Genesee & Wyoming, Inc.* Semiconductors & Semiconductor Equipment (-1.5%) KLA-Tencor Corp. NVIDIA Corp.* Teradyne, Inc.* Software (-1.0%) ANSYS, Inc.* Specialty Retail (-0.5%) Gymboree Corp.* Total Securities Sold Short (Proceeds $9,689,477) Exchange Traded Funds Sold Short (0.8%) Funds, Trusts & Other Financial Vehicles (0.8%) iShares Russell 2000 Index Fund (Proceeds $994,933) Total Securities & Exchange Traded Funds Sold Short (Proceeds $10,684,410) Total Securities & Exchange Traded Funds Sold Short (-8.4%) Total Investments (100.1%) Other Assets in Excess of Liabilities (8.3%) Net Assets (100.0%) $ *Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying Notes to Schedules of Investments and Schedules of Securities Sold Short. Needham Aggressive Growth Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Value Common Stocks (96.5%) Aerospace & Defense (1.7%) Precision Castparts Corp. † $ Biotechnology (3.0%) Gilead Sciences, Inc.* Capital Markets (0.6%) Financial Engines, Inc.* Commercial Services & Supplies (3.3%) Iron Mountain, Inc. Ritchie Bros Auctioneers, Inc. Communications Equipment (10.3%) Anaren, Inc.* Brocade Communications Systems, Inc.* Comtech Telecommunications Corp.* EMS Technologies, Inc.* Emulex Corp.* Oclaro, Inc.* Powerwave Technologies, Inc.* Viasat, Inc.* Computers & Peripherals (14.7%) Apple, Inc.*† Compellent Technologies, Inc.* Electronics for Imaging, Inc.* Immersion Corp.* Intevac, Inc.* Netezza Corp.* Seagate Technology PLC* Super Micro Computer, Inc.* Xyratex Ltd.* Electronic Equipment, Instruments & Components (7.0%) Electro Scientific Industries, Inc.* IPG Photonics Corp.* Jabil Circuit, Inc. LeCroy Corp.* Newport Corp.* Trimble Navigation Ltd* Vishay Intertechnology, Inc.*† Vishay Precision Group, Inc.*† Health Care Equipment & Supplies (11.2%) Becton Dickinson and Co. Gen-Probe, Inc.* Hansen Medical, Inc.* LeMaitre Vascular, Inc.* NuVasive, Inc.* Palomar Medical Technologies, Inc.* Solta Medical, Inc.*† TomoTherapy, Inc.*† Varian Medical Systems, Inc.* Volcano Corp.* Health Care Providers & Services (4.0%) Alliance HealthCare Services, Inc.* Express Scripts, Inc.* Gentiva Health Services, Inc.* Health Care Technology (1.5%) athenahealth, Inc.* Omnicell, Inc.* Hotels, Restaurants & Leisure (0.3%) Morton's Restaurant Group, Inc.* Internet Software & Services (1.7%) QuinStreet, Inc.* Soundbite Communications, Inc.* SPS Commerce, Inc.* Pharmaceuticals (1.5%) ISTA Pharmaceuticals, Inc.* Professional Services (0.7%) Resources Connection, Inc. Semiconductors & Semiconductor Equipment (26.2%) Advanced Analogic Technologies, Inc.* Anadigics, Inc.*† ATMI, Inc.* Brooks Automation, Inc.* Entegris, Inc.* Entropic Communications, Inc.* Fairchild Semiconductor International* FEI Co.* Formfactor, Inc.* Ikanos Communications, Inc.* Lattice Semiconductor Corp.* Linear Technology Corp. MIPS Technologies, Inc.* MKS Instruments, Inc.* Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* Supertex, Inc.* TriQuint Semiconductor, Inc.*† Software (5.4%) Actuate Corp.*† Bottomline Technologies, Inc.* BroadSoft, Inc.* Parametric Technology Corp.* Specialty Retail (2.8%) CarMax, Inc.* Dick's Sporting Goods, Inc.*† Textiles, Apparel & Luxury Goods (0.6%) Luxottica Group SpA - ADR Total Common Stocks (Cost $31,754,786) Short-Term Investment (4.4%) Money Market Fund (4.4%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $1,822,214) $ Total Investments (100.9%) (Cost $33,577,000) Total Securities Sold Short (-8.1%) (Proceeds $3,235,190) Other Assets in Excess of Liabilities (7.2%) Net Assets (100.0%) $ (a)Rate shown is the seven day yield as of September 30, 2010. *Non-income producing security. †Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $3,906,378. ADRAmerican Depositary Receipt. SpASocieta per Azioni (Italian corporation) The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying Notes to Schedules of Investments and Schedules of Securities Sold Short. Needham Aggressive Growth Fund Schedule of Securities Sold Short September 30, 2010 (Unaudited) Shares Value Securities Sold Short (-7.3%) Airlines (-0.4%) Allegiant Travel Co. $ Auto Components (-0.4%) Drew Industries, Inc.* Chemicals (-0.3%) Balchem Corp. Computers & Peripherals (-0.6%) Isilon Systems, Inc.* Electronic Equipment, Instruments & Components (-0.7%) DTS, Inc.* Health Care Technology (-0.5%) Computer Programs & Systems, Inc. Professional Services (-0.8%) Advisory Board Co.* Road & Rail (-0.5%) Genesee & Wyoming, Inc.* Semiconductors & Semiconductor Equipment (-1.6%) KLA-Tencor Corp. NVIDIA Corp.* Teradyne, Inc.* Software (-1.0%) ANSYS, Inc.* Specialty Retail (-0.5%) Gymboree Corp.* Total Securities Sold Short (Proceeds $2,903,546) Exchange Traded Funds Sold Short (-0.8%) iShares Russell 2000 Index Fund (Proceeds $331,644) Total Securities & Exchange Traded Funds Sold Short (Proceeds $3,235,190) Total Securities & Exchange Traded Funds Sold Short (-8.1%) Total Investments (100.9%) Other Assets in Excess of Liabilities (7.2%) Net Assets (100.0%) $ *Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying Notes to Schedules of Investments and Schedules of Securities Sold Short. Needham Small Cap Growth Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Value Common Stocks (74.6% Aerospace & Defense (1.7%) Applied Signal Technology, Inc. $ Capital Markets (0.7%) Financial Engines, Inc.* Communications Equipment (8.4%) Anaren, Inc.* Brocade Communications Systems, Inc.* Comtech Telecommunications Corp.* EMS Technologies, Inc.* Emulex Corp.* Viasat, Inc.* Computers & Peripherals (12.0%) Compellent Technologies, Inc.* Electronics for Imaging, Inc.* Immersion Corp.* Intevac, Inc.* Netezza Corp.* Seagate Technology PLC* Super Micro Computer, Inc.* Xyratex Ltd.* Electronic Equipment, Instruments & Components (5.9%) Electro Scientific Industries, Inc.* IPG Photonics Corp.* Newport Corp.*† X-Rite, Inc.*† Energy Equipment & Services (0.3%) CE Franklin Ltd.* Health Care Equipment & Supplies (8.4%) CONMED Corp.* Hansen Medical, Inc.* NuVasive, Inc.* Palomar Medical Technologies, Inc.*† Solta Medical, Inc.*† TomoTherapy, Inc.*† Volcano Corp.* Health Care Providers & Services (1.7%) Alliance HealthCare Services, Inc.*† Health Care Technology (5.9%) Allscripts Healthcare Solutions, Inc.* athenahealth, Inc.* MedAssets, Inc.* Omnicell, Inc.* Internet Software & Services (2.0%) QuinStreet, Inc.* Soundbite Communications, Inc.*† IT Services (0.7%) Euronet Worldwide, Inc.* Semiconductors & Semiconductor Equipment (21.0%) Anadigics, Inc.*† ATMI, Inc.*† Brooks Automation, Inc.*† Cyberoptics Corp.* Entegris, Inc.*† Entropic Communications, Inc.* FEI Co.* Formfactor, Inc.* Ikanos Communications, Inc.* Lattice Semiconductor Corp.* Mattson Technology, Inc.*† MKS Instruments, Inc.* Nova Measuring Instruments Ltd.* PDF Solutions, Inc.*† PLX Technology, Inc.*† TriQuint Semiconductor, Inc.* Software (3.3%) Actuate Corp.* Callidus Software, Inc.* Specialty Retail (1.5%) American Eagle Outfitters, Inc. Textiles, Apparel & Luxury Goods (1.1%) True Religion Apparel, Inc.* Total Common Stocks (Cost $24,671,989) Short-Term Investment (18.8%) Money Market Fund (18.8%) Dreyfus Treasury Prime Cash Management, 0.00% (a) (Cost $7,382,940) $ Total Investments (93.4%) (Cost $32,054,929) Total Securities Sold Short (-7.0%) (Proceeds $2,603,918) Other Assets in Excess of Liabilities (13.6%) Net Assets (100.0%) $ (a)Rate shown is the seven day yield as of September 30, 2010. *Non-income producing security. †Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $2,382,303. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying Notes to Schedules of Investments and Schedules of Securities Sold Short. Needham Small Cap Growth Fund Schedule of Securities Sold Short September 30, 2010 (Unaudited) Shares Value Securities Sold Short (-6.2%) Auto Components (-0.5%) Drew Industries, Inc.* $ Electronic Equipment, Instruments & Components (-1.4%) DTS, Inc.* Professional Services (-1.1%) Advisory Board Co.* Road & Rail (-1.1%) Genesee & Wyoming, Inc.* Semiconductors & Semiconductor Equipment (-1.6%) KLA-Tencor Corp. Teradyne, Inc.* Software (-0.5%) ANSYS, Inc.* Total Securities Sold Short (Proceeds $2,272,274) Exchange Traded Funds Sold Short (-0.8%) iShares Russell 2000 Index Fund (Proceeds $331,644) Total Securities & Exchange Traded Funds Sold Short (Proceeds $2,603,918) Total Securities & Exchange Traded Funds Sold Short (-7.0%) Total Investments (93.4%) Other Assets in Excess of Liabilities (13.6%) Net Assets (100.0%) $ *Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying Notes to Schedules of Investments and Schedules of Securities Sold Short. Needham Funds Notes to Schedules of Investments and Schedules of Securities Sold Short September 30, 2010 (Unaudited) 1. Organization Needham Growth Fund (‘‘NGF’’), Needham Aggressive Growth Fund (‘‘NAGF’’) and Needham Small Cap Growth Fund (‘‘NSCGF’’) (each, a ‘‘Portfolio’’ and collectively, the ‘‘Portfolios’’), are portfolios of The Needham Funds, Inc. (the ‘‘Company’’), which is registered under the Investment Company Act of 1940, as amended (the ‘‘1940 Act’’) as a non-diversified, open-end management investment company.The Company was organized as a Maryland corporation on October 12, 1995. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Company in the preparation of its Schedules of Investments and Schedules of Securities Sold Short (“Schedules”).These policies are in conformity with accounting principles generally accepted in the United States of America (‘‘GAAP’’). Security Valuation: Investments in securities (including options) listed or traded on a nationally recognized securities exchange are valued at the last quoted sales price on the date the valuations are made.Portfolio securities and options positions for which market quotations are readily available are stated at the NASDAQ Official Closing Price or the last sale price reported by the principal exchange for each such security as of the exchange’s close of business, as applicable.Securities and options for which no sale has taken place during the day and securities which are not listed on an exchange are valued at the mean of the current closing bid and asked prices.All other securities for which market prices are not readily available are valued at their fair value in accordance with Fair Value Procedures established by the Board of Directors (the ‘‘Board’’).The Company’s Fair Value Procedures are implemented and monitored by a Fair Value Committee (the ‘‘Committee’’) designated by the Board.When a security is valued in accordance with the Fair Value Procedures, the Committee determines a value after taking into consideration any relevant information that is reasonably available to the Committee.Some of the more common reasons that may necessitate that a security be valued pursuant to these Fair Value Procedures include, but are not limited to: the security’s trading has been halted or suspended; the security has been de-listed from a national exchange; the security’s primary trading market is temporarily closed at a time when under normal conditions it would be open; or the security’s primary pricing source is not able or willing to provide a price.The assets of each Portfolio may also be valued on the basis of valuations provided by a pricing service approved by, or on behalf of, the Board. Investment Transactions: Changes in holdings of portfolio securities for the Portfolios shall be reflected no later than in the first calculation on the first business day following the trade date for purposes of calculating each Portfolio’s daily net asset value per share. However, for financial reporting purposes, portfolio security transactions are reported on the trade date of the last business day of the reporting period. The cost (proceeds) of investments sold (bought to cover) is determined on a specific identification basis for the purpose of determining gains or losses on sales and buys to cover short positions. Dividend income and distributions to shareholders are recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Foreign Currency: Foreign currency amounts are translated into U.S. dollars as follows: (i) assets and liabilities at the rate of exchange at the end of the respective period; and (ii) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions.The portion of the results of operations arising from changes in the exchange rates and the portion due to fluctuations arising from changes in the market prices of securities are not isolated. Such fluctuations are included with the net realized and unrealized gain or loss on investments.Principal risks associated with such transactions include the movement in value of the foreign currency relative to the U.S. dollar and the ability of the counterparty to perform. The Portfolios may also invest in forward currency contracts.Fluctuations in the value of such forward currency transactions are recorded daily as unrealized gain or loss; realized gain or loss includes net gain or loss on transactions that have terminated by settlement or by the Portfolios entering into offsetting commitments.These instruments involve market risk, credit risk, or both kinds of risks.Risks arise from the possible inability of counterparties to meet the terms of their contracts and from movement in currency and securities values and interest rates.The Portfolios did not enter into forward currency contracts during the nine months ended September 30, 2010. Use of Estimates: The preparation of schedules in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial schedules. Actual results could differ from those estimates and those differences could be material. Fair Value Measurements: Valuation inputs used to determine the value of the Portfolios’ investments. These inputs are summarized in the three broad levels listed below: Level 1 —quoted prices in active markets for identical assets. Level 2 —other significant inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (which may include the Portfolios’ own assumptions in determining the fair value of investments). The inputs or methodology used to value securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary categorization, as of September 30, 2010, of each Portfolio’s investments based on the level of inputs utilized in determining the value of such investments: LEVEL 1 - Quoted Prices (1) NGF NAGF NSCGF Assets Common Stocks (2) Short-Term Investments Liabilities Securities Sold Short (2) Total (1)As of September 30, 2010, the Portfolios did not hold Level 2 or Level 3 investments. (2) Please refer to the Schedule of Investments to view segregation by industry. In January 2010, Financial Accounting Standards Board issued Accounting Standards Update 2010-06 (“ASU 2010-06”) to ASC 820-10, “Fair Value Measurements and Disclosures - Overall”.New disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, while disclosures about purchases, sales, issuances, and settlements in the Level 3 roll forward of activity in fair value measurements is effective for interim and fiscal periods beginning after December 15, 2010.The Fund has adopted a policy of recognizing significant transfers between Level 1 and Level 2 at the reporting period end.For the period ended September 30, 2010, there were no significant transfers between Level 1 and Level 2. 3. Derivative Instruments and Hedging Activities The ‘‘Derivatives and Hedging’’ Topic of the Codification (ASC 815, formerly SFAS 133, SFAS 161) requires enhanced disclosures about the Portfolios’ derivative and hedging activities, including how such activities are accounted for and their effect on the Portfolios’ financial position, performance and cash flows.The Portfolios did not use derivatives during the nine months ended September 30, 2010. 4. Temporary Borrowings The Company has entered into an agreement with JPMorgan Chase Bank, N.A. (formerly Custodial Trust Company) for temporary borrowing purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities.Interest is calculated daily based on the Federal Funds Rate plus one percent.Each Portfolio may borrow from banks up to 25% of its total assets and may pledge its assets in connection with these borrowings, provided that no additional investments shall be made while borrowings exceed 5% of total assets. The Portfolios did not engage in any temporary borrowings during the nine months ended September 30, 2010. 5. Repurchase Agreements The Portfolios will only enter into repurchase agreements where (i) the underlying securities are of the type which the Portfolio’s investment policies would allow the Portfolio to purchase directly, (ii) the market value of the underlying security, including accrued interest, will at all times be equal to or exceed the fair or market value of the repurchase agreement, and (iii) payment for the underlying securities is made only upon physical delivery or evidence of book-entry transfer to the account of the custodian or a bank acting as agent.A Portfolio will not enter into a repurchase agreement with a maturity of more than seven business days if, as a result, more than 15% of the value of its net assets would then be invested in such repurchase agreements and other illiquid securities. The repurchase price generally equals the price paid by the Portfolio plus interest negotiated on the basis of current short-term rates, which may be more or less than the rate on the underlying portfolio securities. Repurchase agreements will be fully collateralized at all times. There were no repurchase agreement transactions by the Portfolios for the nine months ended September 30, 2010. 6. Option Transactions Each Portfolio may invest in options contracts to reduce its exposure to fluctuations in the prices of portfolio securities and to prevent losses if the prices of such securities decline.Similarly, such investments may protect a Portfolio against fluctuations in the value of securities in which the Portfolio is about to invest. The Portfolios may write call and put options on securities they own or have the right to acquire, and may purchase put and call options on individual securities and indices written by others.Put and call options give the holder the right to sell or purchase, respectively, a specified amount of a security at a specified price on or before a certain date. The Portfolios are subject to market risk associated with changes in the value of the underlying financial instrument, as well as the risk of loss of appreciation if a counterparty fails to perform.For exchange-traded contracts, the exchange acts as the counterparty to specific transactions, and therefore bears the risk of delivery to and from counterparties of specific positions. Put and call options purchased are accounted for in the same manner as portfolio securities.The cost of securities acquired through the exercise of call options is increased by the premium paid.The proceeds from securities sold through the exercise of put options are decreased by the premiums paid.Options on stock indices differ from options on securities in that the exercise of an option on a stock index does not involve delivery of the actual underlying security and is settled in cash only. When a Portfolio writes an option, the premium received by the Portfolio is recorded as a liability and is subsequently adjusted to the current market value of the option written.Premiums received from writing options which have expired are recorded by the Portfolio on the expiration date as realized gains from option transactions.When a Portfolio enters into a closing purchase transaction, the Portfolio realizes a gain or loss equal to the difference between the cost of a closing purchase transaction and the premium received when the option was written.If a written call option is exercised, the premium received is added to the proceeds from the sale of the underlying security in determining whether the Portfolio has a realized gain or loss.If a written put option is exercised, the premium received reduces the cost basis of the securities purchased. In writing an option, the Portfolio bears the market risk of an unfavorable change in the price of the security underlying the written option. In the normal course of business, certain Portfolios may trade and hold certain fair-valued derivative contracts. Such contracts include written put and call options, where the Portfolio would be obligated to purchase or sell a specified security at a specified price if the option is exercised by the counterparty.The maximum payout for the written put option contracts is limited to the number of contracts written and the related strike prices, respectively.The maximum payout for the written call option contracts is limited only by how high the underlying securities strike price rises.Maximum payout amounts could be offset by the subsequent sale, if any, of assets obtained via the execution of a payout event. The Portfolios did not have written options during the nine months ended September 30, 2010. 7. Short Sale Transactions During the nine months ended September 30, 2010, each Portfolio sold securities short. Upon selling a security short, the Portfolios record a receivable for the settlement amount and a corresponding liability, which is marked-to-market to reflect current value. Certain securities owned by each respective Portfolio are segregated as collateral while the short sales are outstanding. At September 30, 2010, the market value of securities separately segregated to cover short positions was approximately $7,322,808, $3,906,378 and $2,382,303 for NGF, NAGF and NSCGF, respectively. Additionally, the Portfolios had receivables for Deposit with Broker for Securities Sold Short of $11,089,031, $3,198,101 and $2,943,458 pledged as collateral with brokers in connection with open short positions for NGF, NAGF and NSCGF, respectively. Securities sold short at September 30, 2010 and their related market values and proceeds are set forth in the preceding Schedule of Securities Sold Short. 8. Indemnification Under the Company’s organizational documents, its directors and officers are indemnified against certain liabilities arising out of the performance of their duties to the Company.In addition, in the ordinary course of business, the Company enters into contracts that contain a variety of indemnifications.The Company’s maximum exposure under these arrangements is unknown. However, the Company has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. 9. Federal Income Taxes As of September 30, 2010, the cost, gross unrealized appreciation, gross unrealized depreciation, and the net unrealized appreciation (depreciation) on securities, including proceeds from securities sold short for federal income tax purposes, were as follows: Net Gross Gross Unrealized Unrealized Unrealized Appreciation Cost Appreciation Depreciation (Depreciation) NGF NAGF NSCGF The difference between the tax cost of investments and the cost of investments for GAAP purposes is primarily due to the tax treatment for wash sale losses. Subsequent Events Management has evaluated subsequent events through the date of this filing. This evaluation did not result in any subsequent events that necessitated recognition or disclosures. Item 2. Controls and Procedures. (a) The Registrant’s Principal Executive Officer and Treasurer/Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Needham Funds, Inc. By/s/ George A. Needham George A. Needham, President (Principal Executive Officer) Date 11/23/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/George A. Needham George A. Needham, President (Principal Executive Officer) Date 11/23/2010 By/s/Glen W. Albanese Glen W. Albanese, Treasurer and Secretary (Principal Financial Officer) Date 11/23/2010
